Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odhner (US 7,388,700 B1).

Regarding claim 1, Odhner discloses an apparatus (Figs. 1a-3) comprising:
a pointing structure (101);
a magnetic-contrast bearing coupled to the pointing structure, the bearing including:
a magnetic array (Fig. 1d, 109a-109d); and 
a substrate (base 113) arranged with the magnetic array (see Figs. 1a-1c); and
drive circuitry (coils 115, 117, 119, 121, column 3, line 64-67) to generate a magnetic field that interacts with the magnetic array and causes control of a pointing position of the pointing structure (column 4, line 18 – column 5, line 32).

Regarding claim 2, the apparatus of claim 1, wherein the drive circuitry is to control motion of the pointing structure, the control of motion and pointing position including tilting (Figs. 1a and 1c) and rotating the position of the pointing structure via the magnetic array coupled thereto (column 4, lines 18-42).

Regarding claim 3, the apparatus of claim 1, wherein the substrate is formed of a diamagnetic material (column 3, lines 21-22) that repels the magnetic array and causes passive levitation of the pointing structure. 

Regarding claim 4, the apparatus of claim 3, wherein the diamagnetic material is a material selected from a group consisting of: pyrolytic graphite, glass, metal, semiconductor, water, plastics (column 3, lines 21-22) and combinations thereof.

Regarding claim 6, the apparatus of claim 1, wherein the magnetic-contrast bearing is a planar magnetic bearing (a magnetic array 109a-109d and a substrate base 113 have a smooth surface which satisfies a planar magnetic bearing).

Regarding claim 7, the apparatus of claim 1, further including a semi-spherical substrate (socket 111) coupled to the magnetic array (109a-109d) and the pointing structure (101), wherein the magnetic array includes a plurality of magnets (109a-109d) arranged about a convex-curved surface of the semi-spherical substrate (see Fig. 1d).

Regarding claim 8, the apparatus of claim 1, wherein the substrate has a concave semi-spherical surface (outer surface of socket 111) facing the magnetic array (109a-109d), the apparatus further including a semi-spherical substrate (inner surface of socket 111)coupled to the magnetic array (109a-109d) and the pointing structure (101), wherein the magnetic array is arranged about a curved surface of the semi-spherical substrate, and the magnetic-contrast bearing is a semi- spherical magnetic bearing (see Fig. 1d).

Regarding claim 9, the apparatus of claim 1, wherein the drive circuitry includes an array of traces or coils (Figs. 1a-1d, coils 115, 117, 119, 121) that are arranged with the magnetic array (109a-109d) and a power source (column 3, line 55) to provide current to the array of traces or coils, and which generates the magnetic field (column 3, 19-67).

Regarding claim 10, the apparatus of claim 1, further including processing circuitry coupled to the drive circuitry, the processing circuitry to provide signals to the drive circuitry to control motion of the pointing structure in x, y, and z directions (column 3, line 65).

Regarding claim 11, the apparatus of claim 1, further including a light source to output a beam of light (column 1, line 11) toward the pointing structure, the pointing structure including a reflective surface (101 is a mirror) to reflect the beam of light, and the change in pointing position of the pointing structure causes the reflected beam of light to output at a particular angle and to a target location (column 1, line 46 – column 2, line 45).

Regarding claim 17, Odhner discloses a method comprising:
levitating a pointing structure (101) via interaction between a magnetic array (109a-109d) and a substrate (113) arranged with the magnetic array, wherein the magnetic array and the substrate form a magnetic-contrast bearing (see Figs. 1a and 1c);
generating a magnetic field that interacts with the magnetic array and causes control of a pointing position of the levitated pointing structure (column 4, line 18 – column 5, line 32); and
pointing the pointing structure in a particular direction based on the pointing position (see Figs. 1a-1c).

Regarding claim 18, the method of claim 17, the method further including, in response to the control of the pointing position, providing a signal in the particular direction using the pointing structure in the pointing position (column 3-4).

Regarding claim 19, the method of claim 18, wherein the signal includes a reflected beam of light and the method further outputting a beam of light toward the pointing structure, and, in response, reflecting the beam of light via the pointing structure (column 4, line 43, a scanner meets the claimed language).

Regarding claim 20, the method of claim 17, wherein generating the magnetic field includes providing signals to drive circuitry coupled to the magnetic-contrast bearing to control motion of the pointing structure in at least one of an x direction, a y direction, and a z direction. (column 3, line 65- column 4, line 67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Odhner (US 7,388,700 B1) in view of Nakasugi (US 5,466,070).
Regarding claims 5, 12, 13, 15 and 16, Odhner discloses the claimed invention as set forth above except for the apparatus of claim 1, further including a magnetic fluid arranged about at least a portion of the magnetic-contrast bearing, the magnetic fluid to cause passive levitation of the pointing structure.
Nakasugi discloses a magnetic fluid arranged about at least a portion of the magnetic-contrast bearing, the magnetic fluid to cause passive levitation of the pointing structure (Fig. 2 and column 2, lines 41-67).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to further disclose a magnetic fluid arranged about at least a portion of the magnetic-contrast bearing, the magnetic fluid to cause passive levitation of the pointing structure for the purpose of providing very low friction magnetic bearing and the ability to run without further lubrication.
Regarding claim 14, Odhner in view of Nakasugi discloses the claimed invention as set forth above except for wherein the drive circuitry is coupled to the magnetic- contrast bearing to rotate the pointing structure over a 2π steradian (sr) field of regard.
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to have the drive circuitry coupled to the magnetic- contrast bearing to rotate the pointing structure over a 2π steradian (sr) field of regard, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, as being motivated to rotate the pointing structure in the full cycle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/26/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872